DETAILED ACTION
Status of Application: Claims 47-69 are present for examination at this time.  
Claims 47-51 and 59-63 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Information Disclosure Statement
The information disclosure statements submitted on 11/7/2019 and 11/24/2021 have been considered by the Examiner and made of record in the application file.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  47-48 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over “System And Methods For Network Slice Reselection” by Vrzic et al., in view of “System and Method for Operating a Wireless Network” by Samdanis et al., US-20210153077-A1


With regard to claims 47 and 59, while Vrzic discloses a method comprising (And related apparatus of Claim 59):	determining a response to a network slice selection request from a user equipment based on information included in the network slice selection request that is indicative of a reason for making the network slice selection request (Vrzic at ¶¶37, 38, ¶40 where the slice request includes management functions outlining the slice requests requirement which are then monitored and the service for the slice is dynamically adjusted on an as needed basis by the G-CMM function)  Vrzic does not explicitly state that which is known in the art of communications as taught by Samdanis. Samdanis discloses: also comprising:	determining a duration of the timer based on a geo-location and or a geo-speed of the user equipment from which the network slice selection request was received (Samdanis at ¶38.  See ¶52 for other ways to determine limitations on timers).’
Reasons to Combine: Vrzic and Samdanis are from similar fields of endeavor (allocation of Network Slices).  As network slices are portions of bandwidth and bandwidth is always at a premium in a wireless network it makes to only allocate dedicated resources for as long as they are useful and then returning those resources to an available pool.  Placing a timer on wireless resource based on the speed the equipment is moving away from the wireless access point is a way of limiting the dedication of bandwidth to the equipment for no longer than is practical.  It would have been obvious to one of ordinary skill in the art to combine Vrzic with Samdanis to achieve this advantageous combination.With regard to claims 48 and 60 , Vrzic in view of Su discloses the method of claim 47 and apparatus of Claim 59 relating to , wherein the determined response includes granting access to a network slice to the user equipment or denying the network slice selection request (Vrzic at ¶55 where the request is denied).
Claims  49-51 and 61-63 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Vrzic in view of Samdanis and further in view of “Customer Premise Equipment (CPE) with Device Slicing” by Puranik et al., US-20170357528-A1
With regard to claims 49 and 61 , while Vrzic in view of Su discloses the method of claim 48 and related apparatus of Claim 60, comprising:	Neither Vrzic nor Su explicitly states that which is known in the art of communications as taught by Puranik.  Puranik discloses: providing a network slice selection request response, the network slice selection request response including an indication as to whether the network slice selection request has been granted or denied 
Reasons to Combine: Vrzic and Puranik are from similar fields of endeavor (allocation of Network Slices).  As network slices are portions of bandwidth and bandwidth is always at a premium in a wireless network it makes to only allocate dedicated resources for as long as they are useful and then returning those resources to an available pool. In this case the system is notified that the resources aren’t available for the pool, which frees the system to delay the request until such time as the slice is available or such that the request is not treated as unanswered, and the request would then be repeated wasting bandwidth. As stated at ¶58 of Puranik this is done to “…ensure there are adequate computing, storage, and network resources (e.g., within NFVI 450) available to provide a network service through an associated network slice 403. For example, NFVO 410 associated with a given network slice 403 may identify resources to be used by associated VNFs 430 for that network slice 403 and may forward resource requests 401 to CPE 110 to request the identified resources.” It would have been obvious to one of ordinary skill in the art to combine Vrzic with Puranik to avoid cluttering the bandwidth with needless requests that were previously addressed.
With regard to claims 50 and 62 , while Vrzic in view of Su discloses the method of claim 47 and related apparatus of Claim 59:
	Neither Vrzic nor Su explicitly states that which is known in the art of communications as taught by Puranik.  Puranik discloses comprising: creating a data entry corresponding to the received network slice selection request;	determining a response to another network slice selection request from a user equipment based at least in part on the created data entry (Puranik at ¶59 where the system denies the network slice request and provides an indication that the denial occurred because the requested resources were being used, the resource allocation data is updated to reflect this).
Reasons to Combine: Vrzic and Puranik are from similar fields of endeavor (allocation of Network Slices).  As network slices are portions of bandwidth and bandwidth is always at a premium in a wireless network it makes to only allocate dedicated resources for as long as they are useful and then returning those resources to an available pool. In this case the system is notified that the resources aren’t available for the pool, which frees the system to delay the request until such time as the slice is available or such that the request is not treated as unanswered, and the request would then be repeated wasting bandwidth.  . As stated at ¶58 of Puranik this is done to “…ensure there are 

With regard to claim 51 and 63, Vrzic in view of Su discloses the method of claim 50 and apparatus of Claim 59 relating to comprising:
in an event that the network slice selection request to which the data entry relates was granted:	determining whether the network slice selection has been successful;	and including in the data entry an indication as to whether the network slice selection has been successful or unsuccessful (Puranik at ¶¶52, 53, 63, and 74 where the system tracks slices granted to users, i.e., successful grants). Reasons to Combine: Vrzic and Samdanis are from similar fields of endeavor (allocation of Network Slices).  As network slices are portions of bandwidth and bandwidth is always at a premium in a wireless network it makes to only allocate dedicated resources for as long as they are useful and then returning those resources to an available pool.  Placing a timer on wireless resource based on the speed the equipment is moving away from the wireless access point is a way of limiting the dedication of bandwidth to the equipment for no longer than is practical.  It would have been obvious to one of ordinary skill in the art to combine Vrzic with Samdanis to achieve this advantageous combination.  This is also evidences by Samdanis at ¶74 “ To prevent wasting of bandwidth and overloading of the resource allocation system 102, the network service provider may aim to optimize the number of requests for service units.”
Allowable Subject Matter
Claims 52-58 and 64-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642